Citation Nr: 1109518	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the rating for the veteran's service-connected nephrotic syndrome due to glomerulonephritis (renal disability) was properly reduced from 100 percent to 60 percent disabling.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1962 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that reduced the evaluation of the Veteran's renal disability from 100 to 60 percent disabling, effective April 1, 2005.

In April 2006, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim for further evidentiary development in June 2007 and thereafter denied the Veteran's claim in December 2008.  The Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), who granted a Joint Motion for Remand (Joint Motion) and vacated the Board's 2008 decision in an Order issued in March 2010.  The claim has now been returned to the Board for further review in compliance with the mandates of the Joint Motion.

The Board's decision below reflects a review of medical evidence not considered in the Board's 2008 vacated decision.  However, as the Veteran's attorney waived initial consideration of newly submitted evidence in a January 2011 statement, the Board concludes that the claim need not be remanded to allow preliminary RO consideration of this evidence.

The issues of entitlement to an extraschedular rating for the Veteran's renal disability and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are hereby REMANDED to the RO.


FINDINGS OF FACT

1.  The RO followed the appropriate procedures for proposing and implementing the Veteran's reduction.

2.  The medical evidence of record reflects that after one year had elapsed since the Veteran underwent his kidney transplant in July 2003, he has not demonstrated persistent edema and albuminuria with a BUN of 40 to 80 mg%; or creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

CONCLUSIONS OF LAW

1.  The reduction of the rating for nephritic syndrome due to glomerulonephritis from 100 percent to 60 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.115, 4.115a, Diagnostic Codes 7530, 7531 (2010).

2.  The criteria for a schedular disability rating in excess of 60 percent for nephritic syndrome due to glomerulonephritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 7530, 7531 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants under the Veterans Claims Assistance Act (VCAA) codified at  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

With regard to the Veteran's claim for reinstatement of his 100 percent disability rating for his service-connected renal disability, the procedures applicable to reduction from a total (100 percent) rating to a lesser rating under 38 C.F.R. § 4.115b, are specified in that rating code, and require the schedular reduction to be conducted in accordance with 38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  

When these procedures are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards for review of evidence).  As discussed below, VA has complied with the appropriate procedural requirements.  Therefore, no further discussion of the VCAA with regard to this claim is required.

Propriety of Reduction

The Veteran argues that the effects of his service-connected renal disability, including the side effects of his related required prescription medications, are so severe as to warrant a 100 percent disability rating, and that the reduction of his disability rating from 100 percent to 60 percent was therefore erroneous.  The Veteran further argues that if the schedular rating criteria do not present a basis for concluding that his reduction was improper, his claim should be referred for extraschedular consideration, as he has been unable to maintain employment due to his service-connected renal disability since he ceased working in 2000.

With regard to the Veteran's claim for reinstatement of his 100 percent disability rating for his service-connected renal disability, the procedures applicable to reduction from a total (100 percent) rating to a lesser rating under 38 C.F.R. § 4.115b, are specified in that rating code, and require the schedular reduction to be conducted in accordance with 38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

By way of history, the Veteran was discharged from service due to kidney disability in 1969.  Shortly thereafter, he was awarded service connection and assigned a 30 percent disability evaluation, effective from April 1, 1969.  His evaluation was increased to 60 percent in 1975, and in a June 2001 rating action, the evaluation was increased to 100 percent, effective from August 2000.  In July 2003, the Veteran underwent a kidney transplant, and in the January 2005 rating action at issue, the evaluation was reduced to 60 percent, effective from April 2005.

Kidney transplants are evaluated under Diagnostic Code 7531, which provides that following a transplant surgery, a veteran will be deemed to be 100 percent disabled for one year following a hospital discharge after the procedure.  After the expiration of this one-year period, the evaluation of the kidney impairment is based on residual renal dysfunction.  However, the minimum rating for the residual renal disability is 30 percent.  See 38 C.F.R. § 4.115b, Diagnostic Code 7531.

Pursuant to 38 C.F.R. § 4.115a, a 100 percent rating is assigned based on evidence of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatine more than 8 mg%; or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or creatine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is assigned when there is constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more).

As previously set forth, the Veteran underwent a kidney transplant in July 2003. Evidently, he was released from the hospital following this surgery in August 2003.
An August 2004 private clinic note tracks the health of the Veteran following his kidney transplant.  At the time of this treatment, changes in the Veteran's medication are noted, as well as an improvement in his creatinine levels (noted to range from 2.2 to 2.6 since transplantation). The physician noted that the Veteran had recently returned from a motorcycle trip (apparently from Wisconsin to North Carolina), with no complaints of nausea, vomiting, diarrhea, or fever.  At the time, the Veteran's blood pressure was assessed as stable, with readings in the 130-140 over 70-90 range.

A VA examination in October 2004 detailed the Veteran's condition one year after his kidney transplant.  During this examination, the examiner noted that the Veteran no longer required regular dialysis, but that he could not participate in any activities that required moderate stress or physical exertion.  The Veteran's three blood pressure readings at this time were 140/90, 150/90 and 144/92.  Additionally, the Veteran had a creatinine level of 2.3 mg/dl and a BUN of 27 mg/dl.

Based on the results of this VA examination, the RO issued a rating action in October 2004 that advised the Veteran of the proposed reduction in his disability rating from 100 percent to 60 percent, as well as the reasons for the proposed reduction.  The letter accompanying this rating action further advised the Veteran that he had 60 days to submit additional evidence supporting a challenge to the proposed reduction and  to request a hearing to present evidence or argument regarding this proposed reduction.  More than 60 days after the issuance of the proposed reduction, the RO issued a rating action in January 2005 implementing the proposed reduction.  The Veteran disagreed with this reduction, giving rise to the instant appeal.

Treatment records created after the reduction was effectuated include a September 2006 private treatment note that reflects the Veteran's BUN level of 25 mg/dl and his creatinine level was 2 mg/dl.  The private physician interpreted the Veteran's laboratory test results to be "unremarkable," and further commented that the Veteran was doing "fairly well."  The Veteran's blood pressure was noted as 173/106.

The Veteran presented testimony at a Board hearing conducted in April 2006, during which he testified that he experiences fatigue and weakness as the result of his renal disability and that he retired from his former career in the civil service in February 2000 due to his renal disability.  (The Veteran also submitted an application for increased compensation based on unemployability during the hearing.)  The Veteran also testified that the prescription medications that he takes to treat his renal disability (including immunosuppressants prescribed after his kidney transplant) cause recurrent cysts of his skin and numbness and pain in his lower extremities.

A May 2006 laboratory result report and an August 2007 chart track the Veteran's BUN and creatinine levels.  For the period of November 2004 through August 2007, the Veteran's BUN levels ranged from 21 mg/dl to 34 mg/dl.  During this same period, his creatinine levels ranged from 1.9 mg/dl to 2.4 mg/dl.

A March 2007 private treatment record reflects the Veteran's report that he had been monitoring his blood pressure himself and that his at-home readings typically demonstrated systolic pressures of 120 to 130 and diastolic pressures in the 70's.  At the time of this treatment, the Veteran's blood pressure was recorded as 134/70.  Private treatment records from May 2007 to April 2008 reflect that the Veteran had no edema of his lower extremities, and the Veteran's September 2007 laboratory test results recorded a creatinine level of 2.4 mg/dl.

Pursuant to the Board's June 2007 Remand directives, the Veteran was afforded  another VA examination in May 2008.  During this examination, the Veteran reported that he was not receiving dialysis and had no persistent edema or albuminuria.  In terms of functional impairment and fatigability, the Veteran reported that he was unable to complete certain yard related tasks (using the "weed wacker for about 100 feet") without resting.  At this time the Veteran's BUN level was 23 mg/dl, his creatinine level was 1.8 mg/dl and his blood pressure was 150/80.  Based on his examination of the Veteran, the examiner found that the Veteran did not have generalized poor health, although the Veteran reported fatigue and limited exercise tolerance.  Furthermore, the Veteran was found to have no specific weakness, anorexia, or weight loss.

An August 2010 private treatment record reflects the Veteran's report that he takes immunosuppressants since undergoing his kidney transplant in 2003, and that as a result, he believes that his job choices are limited because he must avoid contact with people who are ill.  The Veteran further reported experiencing chronic fatigue as the result of his hypertensive and immunosuppressant medication regimen.  The treating physician noted that the Veteran had no edema of his lower extremities and noted an assessment of chronic kidney disease, post-kidney transplantation, requiring ongoing immunosuppression and multiple antihypertensives that control his blood pressure.  No changes in the Veteran's current therapy were advised. 

After reviewing the evidence of record, the Board finds that the Veteran's rating reduction was proper.  The October 2004 rating action properly advised the Veteran of the reasons for his proposed reduction, and the notice accompanying this rating action explained that the Veteran had 60 days to present additional evidence or argument and that he could request a personal hearing in which to present evidence or argument.  The record further reflects that the RO properly afforded the Veteran 60 days before implementing the proposed reduction.  Accordingly, the Board finds that the reduction was properly implemented in accordance with 38 C.F.R. § 3.105.

The Board further finds that the evidence of record at the time the reduction was implemented supported the assignment of a 60 percent evaluation and that the evidence of record thereafter similarly fails to provide a basis for awarding a disability evaluation in excess of 60 percent.  In that regard, the Board notes that the Veteran's private test results dated from November 2004 through August 2007, as well as the results from the laboratory testing performed during his May 2008 VA examination, reflect the Veteran's BUN levels never reached or exceeded 40 mg%, and his creatinine levels never reached or exceeded 4 mg%.  Rather, the evidence of record reflects that the highest BUN level of record was 34, and the highest creatinine level of record was 2.6.  Furthermore, no medical evidence of record from this rating period reveals a diagnosis of generalized poor health characterized by weakness, anorexia or weight loss, and the Veteran's diastolic blood pressure level has consistently remained below 120, with 106 as the highest reading of record.  The Board acknowledges that during his May 2008 VA examination the Veteran reported that he was fatigued at times and had a limited ability to work and that his March 2010 private treatment record reflects his report of chronic fatigue; however, the 2008 VA examiner specifically found that the Veteran did not have generalized poor health or any specific weakness, and no anorexia, or weight loss (and noted that the Veteran's transplanted kidney was performing "very, very well").  Moreover, physical examinations of the Veteran conducted in conjunction with these reports failed to reveal any persistent edema or albuminuria.  Accordingly, given the clinical findings and assessments of the Veteran's health of record reflecting his overall disability picture, the Board finds that Veteran fails to meet the requirements for a schedular disability rating in excess of 60 percent pursuant to the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7531 (instructing that the residual renal impairment post-kidney transplant should be rated pursuant to the rating criteria for renal dysfunction, as outlined in § 4.115a).   

The Board has also considered whether the Veteran may be entitled to a schedular rating of 100 percent pursuant to other potentially applicable Diagnostic Codes.  However, the Veteran does not have a postoperative suprapubic cystotomy which would warrant a 100 percent rating under Diagnostic Code 7516.  Further, the Veteran does not have multiple urethroperineal fistulae which would warrant a 100 percent rating under Diagnostic Code 7519.  Additionally, the Veteran does not have malignant neoplasm which would warrant a 100 percent rating under Diagnostic Code 7528.

The Board further notes that the protective provisions of 38 C.F.R. § 3.344 do not apply to the reduction of the Veteran's rating at issue because that rating was not in effect for a long period of time (5 years or more).  See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339, (holding that 38 C.F.R. § 3.344 was not applicable to a rating that had been in effect four years, ten months and twenty-two days.).

In sum, the Board finds that the reduction of the Veteran's disability evaluation from 100 to 60 percent disabling was proper, as the RO followed the appropriate procedures when reducing the Veteran's rating and because the medical evidence at the time of the reduction supported the action.  Furthermore, the evidence of record since the reduction was implemented fails to reflect a basis for awarding a schedular rating in excess of 60 percent for the Veteran's service-connected renal disability.  

A discussion of whether referral of this claim for extraschedular consideration, as well as whether a claim of TDIU has been raised by the record, is addressed in the Remand portion of the Board's decision, below. 


ORDER

The reduction of the rating for nephritic syndrome due to glomerulonephritis from 100 percent to 60 percent was proper.

A schedular rating in excess of 60 percent for nephrotic syndrome due to glomerulonephritis is denied.


REMAND

With regard to an analysis regarding whether a referral for extraschedular consideration of the Veteran's claim is warranted, the Board notes that the March 2010 Joint Motion found that the Board's analysis of this issue was insufficient.  In the Veteran's appellate brief, the Veteran argued that the evidence of record reflected an appropriate basis for referring his claim for extraschedular consideration, namely because his renal disability has interfered with his ability to procure gainful employment and causes symptoms that interfere with his daily life that are not contemplated by the schedular rating criteria.  Specifically, as enumerated in the Joint Motion, the Veteran has reported that his renal disability causes him to avoid crowds and individuals with contagious illnesses, that he was hospitalized for shingles and has recurring cysts requiring medical treatment, and that he experiences numbness and decreased sensation in his lower extremities (peripheral neuropathy) resulting in difficulty ambulating.

At the outset, the Board notes that in conjunction with the its 2008 vacated decision, the Board acknowledged the Veteran's complaints of experiencing recurrent cysts, lower extremity numbness and pain, and hand tremors as either the direct result of his renal disability or as side effects from medications prescribed to treat his renal disability.  Accordingly, the Board referred these claims to the RO for appropriate action.  The record reflects that in response to this referral, the Veteran's claims for service connection for peripheral neuropathy of the bilateral lower extremities, furuncles with chronic immunosuppressive state, and hand tremors were adjudicated in a January 2010 rating decision (prior to the issuance of the Joint Motion), and service connection was granted for the Veteran's bilateral peripheral neuropathies and furuncles.  Accordingly, as the Veteran's bilateral peripheral neuropathies and furuncles (also referred to as shingles with recurrent cysts) are disabilities for which the Veteran has been awarded separate disability evaluations, the Board will not consider them when adjudicating the instant claim, as to award disability compensation based on this symptomatology would be tantamount to pyramiding, which is to be avoided.  38 C.F.R. § 3.14.

The Board finds that the 2008 Court decision of Thun v. Peake, 22 Vet.App. 111
(Vet. App. 2008), which was issued during the pendency of the instant appeal, is instructive regarding the issue of whether a case merits referral for extraschedular consideration.  In this decision, the Court instructed that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry and that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (Vet. App. 2008).

Accordingly, the Board has considered the severity of the Veteran's service-connected renal disability, specifically considering the Veteran's report that he must avoid crowds and individuals with contagious illnesses, thereby limiting his ability to secure employment, as well as his assertion that he has been unemployed since 2000 due to his renal disability.  These affects on his daily life are not contemplated by the Veteran's schedular 60 percent rating.  As such, the Board finds that the Veteran's renal disability has caused marked interference with employment, thereby warranting a referral for extraschedular consideration.

Additionally, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of entitlement to a TDIU must be explored as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes (as referenced above) that in conjunction with his 2006 Board hearing, the Veteran submitted an application for increased compensation based on unemployability, and he testified during his hearing that he ceased working in 2000 due to his renal disability.  Accordingly, the Board determined that the Veteran was asserting a TDIU claim and referred the matter to the RO for further development in its 2007 Board Remand.  However, a review of the Veteran's claims file fails to reflect any action regarding this referred claim.  Given that this claim has not yet been developed, coupled with the recent Court decision instructing that a TDIU claim is raised by the record when there is evidence that a claimant is unemployable due to the disability for which he is seeking an increased rating, the Board finds that a claim for entitlement to a TDIU has been raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the appropriate department officials under 38 C.F.R. § 4.16(b) (Director, Compensation and Pension Service) for extraschedular consideration of the issue of an increased rating for service-connected renal disability and a total disability rating based on individual unemployability.

2.  Upon return of the Veteran's case to the RO/AMC, the Veteran's increased rating and TDIU claims should be readjudicated.  If the full benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 




claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


